DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7, 11-12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. US20150003371A1, hereinafter Park in view of Wang et al. US 20170374579 A1, hereinafter Wang.
Regarding claim 1, Park teaches an information processing method (Park: para. [0020-0029]), comprising:
determining, by a terminal device from at least one radio interface technology (Park: Fig. 11 LTE RF 72 and BT/WiFi RF 92 and para. [0190-0197 & 0048-0050]), send first information (Park: para. [0061 & 0049-0053] BSR procedure is used to provide a serving eNB with information about an amount of data available for transmission in UL buffers of a UE), 
wherein each of the at least one radio interface technology corresponds to an uplink resource (Park: Para. [0071-0073 & 0061] and Table 1 triggering conditions UL data, for a logical channel which belongs to a LCG, becomes available for transmission in an RLC entity or in an PDCP entity (to be described below), and either the data belongs to a logical channel with higher priority than priorities of logical channels which belong to any LCG and for which data is already available for transmission, where information about size of buffer in which data of one LCG, which is available for transmission – corresponds to the first information), and 
the first information comprises a size of to-be-sent data of at least one logical channel of the terminal device (Park: Para. [0071-0073 & 0061] and Table 1 triggering conditions UL data, for a logical channel which belongs to a LCG, becomes available for transmission in an RLC entity or in an PDCP entity (to be described below), and either the data belongs to a logical channel with higher priority than priorities of logical channels which belong to any LCG and for which data is already available for transmission, where information about size of buffer in which data of one LCG, which is available for transmission – corresponds to the first information), 
each of the at least one radio interface technology (Park: Fig. 11 LTE RF 72 and BT/WiFi RF 92 and para. [0190-0197 & 0048-0050]) corresponding to one or more logical channels of the at least one logical channel (Park: para. [0059-0061 & 0205 & 0072-0073] each logical channel, optionally signalling logicalChannelGroup which allocates the logical channel to a logical channel group (LCG));
triggering, by the terminal device based on the to-be-sent data of the at least one logical channel, the first information in a triggered state (Park: Para. [0071-0073 & 0061] and Table 1 triggering conditions UL data, for a logical channel which belongs to a LCG, becomes available for transmission in an RLC entity or in an PDCP entity (to be described below), and either the data belongs to a logical channel with higher priority than priorities of logical channels which belong to any LCG and for which data is already available for transmission, where information about size of buffer in which data of one LCG, which is available for transmission – corresponds to the first information); and
determining, by the terminal device based on the first information and attribute information of the first radio interface technology, whether to cancel the first information that is in the triggered state (Park: [0203] and Fig. 13 step S110, the UE determines whether the UE is possible for UL transmissions or not. The result of this determining step S110, whether it is yes or no, allows the UE to determine whether to: 1) para.[0204] the UE cancels all triggered BSR at step S120; or, 2) [0206] based on if any of triggering conditions for the BSR is met, the UE triggers the BSR and transmit it at step S130.  Para. [0071-0073 & 0061] and Table 1 triggering conditions such as information about size of buffer in which data of one LCG, which is available for transmission – corresponds to the first information; [0206] if UL transmission of triggering conditions for the BSR is met OR [0199 & 0209] if UL is not available – corresponds to attribute information), 
wherein the attribute information of the first radio interface technology comprises a priority of the first radio interface technology or an uplink resource corresponding to the first radio interface technology (Park: [0203-0206] and Fig. 13 step S110, the UE determines whether the UE is possible for UL transmissions or not; [0204 & 0095 & 0199 & 0209] If it is determined that the UE cannot perform UL transmissions at step S110, the UE cancels all triggered BSR at step S120, in case if UL transmission is not available OR [0206] if UL transmission of triggering conditions for the BSR is met).
It is noted that Wang does not explicitly disclose: determining, by a terminal device from at least one radio interface technology, a first radio interface technology used to send first information, 
wherein the attribute information of the first radio interface technology comprises a priority of the first radio interface technology. 
However, Wang from the same or similar fields of endeavor teaches the use of: determining, by a terminal device from at least one radio interface technology, a first radio interface technology used to send first information (Wang: para. [0279] WTRU may trigger the transmission of a BSR when the amount of data considered for transmission using the LTE interface changes due to events occurring in the WiFi interface), 
wherein the attribute information of the first radio interface technology comprises a priority of the first radio interface technology (Wang: para. [0237] configuration may be realized using a priority level (e.g., high or low). For example, the LTE interface may have: priority=LOW (0), and WiFi interface may have: priority=HIGH). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Wang in the method of Park. One of ordinary skill in the art would be motivated to do so for provide offloading mechanism (Wang: para. [0057]), and enabling the WTRU 102 to communicate via multiple RATs (Wang: para. [0038]).

Regarding claim 11, Park teaches an apparatus, comprising a processor and a memory having instructions (Park: para. [0212] processor 910 may be configured to implement proposed functions, procedures and/or methods), wherein the instructions are executed by the processor (Park: para. [0028] processor) to cause the apparatus to: and Park and Wang disclose all the limitations as discussed in the rejection of claim 1, therefore apparatus claim 11 is rejected using the same rationales.

Regarding claims 2 and 12,  Park and Wang teach the method according to claim 1 and the apparatus according to claim 11, wherein the first radio interface technology is a radio interface technology with a highest priority in the at least one radio interface technology (Wang: para. [0193 & 0237 & 0239] WiFi higher priority). One of ordinary (Wang: para. [0057]), and enabling the WTRU 102 to communicate via multiple RATs (Wang: para. [0038]).

Regarding claims 7 and 17, Park and Wang teaches the method according to claim 2, wherein the determining, by the terminal device based on the first information and attribute information of the first radio interface technology, whether to cancel the first information that is in the triggered state (Park: [0203] and Fig. 13 step S110, the UE determines whether the UE is possible for UL transmissions or not, [0204] the UE cancels all triggered BSR at step S120, [0206] based on if any of triggering conditions for the BSR is met, the UE triggers the BSR and transmit it at step S130. Then, the UE cancels all triggered BSRs at step S120. Para. [0071-0073 & 0061] and Table 1 triggering conditions such as information about size of buffer in which data of one LCG, which is available for transmission – corresponds to the first information; [0206 & 0199 & 0209] if UL transmission of triggering conditions for the BSR is met OR [0199 & 0209] if UL is not available – corresponds to attribute information) comprises:
determining, by the terminal device, a logical channel set corresponding to second information, wherein the second information comprises the first information (Park: [0165] UE may transmit the PHR through the PHR MAC CE to the BS. The PHR MAC CE is identified by a MAC PDU subheader with LCID); 
determining that a priority of a second radio interface technology corresponding to a second logical channel in the logical channel set is not higher than the priority of the first (Wang: para. [0237 & 0193] configuration may be realized using a priority level (e.g., high or low). For example, the LTE interface may have: priority=LOW (0), and WiFi interface may have: priority=HIGH); and canceling, by the terminal device, first information triggered by the second logical channel (Park: para. [0204] If it is determined that the UE cannot perform UL transmissions at step S110, the UE cancels all triggered BSR at step S120). One of ordinary skill in the art would be motivated to do so for provide offloading mechanism (Wang: para. [0057]), and enabling the WTRU 102 to communicate via multiple RATs (Wang: para. [0038]).

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park and Wang as applied to claims 1 and 11 above, and further in view of Lee et al. US20170374674A1, hereinafter Lee.
Regarding claims 3 and 13, The method according to claim 1, wherein the determining, by the terminal device based on the first information and attribute information of the first radio interface technology, whether to cancel the first information that is in the triggered state (Park: [0203] and Fig. 13 step S110, the UE determines whether the UE is possible for UL transmissions or not, [0204] the UE cancels all triggered BSR at step S120, [0206] based on if any of triggering conditions for the BSR is met, the UE triggers the BSR and transmit it at step S130. Then, the UE cancels all triggered BSRs at step S120. Para. [0071-0073 & 0061] and Table 1 triggering conditions such as information about size of buffer in which data of one LCG, which is available for transmission – corresponds to the first information; [0206 & 0199 & 0209] if UL transmission of triggering conditions for the BSR is met OR [0199 & 0209] if UL is not available – corresponds to attribute information) comprises: 
determining that a maximum transmission data volume of the uplink resource corresponding to each of the at least one radio interface technology is greater than or equal to a size of to-be-sent data on a logical channel corresponding to each radio interface technology (Park: [0203] and Fig. 13 step S110, the UE determines whether the UE is possible for UL transmissions or not, [0204] the UE cancels all triggered BSR at step S120, [0206] based on if any of triggering conditions for the BSR is met, the UE triggers the BSR and transmit it at step S130. Then, the UE cancels all triggered BSRs at step S120. Para. [0071-0073 & 0061] and Table 1 triggering conditions such as information about size of buffer in which data of one LCG, which is available for transmission – corresponds to the first information; [0206 & 0199 & 0209] if UL transmission of triggering conditions for the BSR is met), 
canceling, by the terminal device, all first information that is in the triggered state (Park: para. [0204] If it is determined that the UE cannot perform UL transmissions at step S110, the UE cancels all triggered BSR at step S120).
It is noted that Park and Wang does not explicitly disclose: a maximum transmission data volume of a remaining resource in the first radio interface technology is less than a size of second information, wherein the second information comprises the first 
However, Lee from the same or similar fields of endeavor teaches the use of: a maximum transmission data volume of a remaining resource in the first radio interface technology is less than a size of second information, wherein the second information comprises the first information; and canceling, by the terminal device, all first information that is in the triggered state, wherein the remaining resource in the first radio interface technology is a resource excluding the uplink resource in the first radio interface technology occupied by to-be-sent data on a logical channel, the logical channel corresponding to the first radio interface technology (Lee: [0086 & 0084 & 0188-0189] All triggered BSRs may be cancelled in case UL grants in this subframe can accommodate all pending data available for transmission but is not sufficient to additionally accommodate the BSR MAC control element plus its subheader – corresponds to second information. All triggered BSRs shall be cancelled when a BSR is included in a MAC PDU for transmission). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Lee in the method and apparatus of Park and Wang. One of ordinary skill in the art would be motivated to do so for checking and validating mechanism to see whether a remaining uplink resource in the MAC PDU can accommodate MAC CE (Lee: [0086 & 0084 & 0188-0189]).

Allowable Subject Matter
Claims 4-6, 8-10, 14-16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 03/31/2021 have been fully considered but they are not persuasive. With regard to applicant’s remark for claims 1 and 11 (pages 11-14), applicant submits
“Park doesn’t disclose or suggest “determining, by the terminal device based on the first information and attribute information of the first radio interface technology, whether to cancel the first information that is in the triggered state’’. The Office Action relies on Park, citing paragraphs [0203], [0204], [0206], and FIG. 13 step SI 10. Applicant respectfully disagrees. …” (page 13)
“Park only discloses the UE determines whether the UE is possible for UL transmissions or not. Please note no matter whether the UE is possible for UL transmissions or not, the UE cancels all triggered BSR anyway. Thus, Park only discloses the UE cancels all triggered BSR, but Park doesn’t disclose, or remotely suggest, the UE determines whether to cancel the triggered BSR. Therefore, it is clear that Park doesn’t disclose, or remotely suggest, the above highlighted limitation.” (page 14)

Park in para. [0203] and Fig. 13 step S110, the UE determines whether the UE is possible for UL transmissions or not. The result of this determining step S110, whether it is yes or no, allows the UE to determine whether to: 
1) cancels all triggered BSR at step S120 in para.[0204]; or, 
2) if any of triggering conditions for the BSR is met, the UE triggers the BSR and transmit it at step S130 in para. [0206]. 
“determining, by the terminal device based on the first information and attribute information of the first radio interface technology, whether to cancel the first information that is in the triggered state”, and thus rejection is respectfully maintained. 

In response to applicant's argument, on page 12, that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e.,  the attribute information of the first radio interface technology may be the priority of the first radio interface technology, and the terminal device may determine, based on the priority of the first radio interface technology and a delay requirement of the logical channel of the to-be-sent data included in the first information, whether the first radio interface technology meets a delay requirement of one or more of these logical channels, to determine whether to cancel the first information. For example, when delay requirements of these logical channels are met, the first information in the triggered state may be canceled; or when delay requirements of these logical channels are not met, the first information in the triggered state may not be canceled (page 12 3rd para. of Remarks)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please also see PTO-892:

Pertinent to claims 1 and 11 - Guo US20100329204A1: para. [0006 & 0031] user equipment (UE) has uplink data to be transmitted, a buffer status reporting procedure is triggered to output a buffer status report (BSR) to a network terminal, to inform the network terminal about the amount of data available for transmission in an uplink (UL) transmission buffer of the UE.



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064.  The examiner can normally be reached on 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WUTCHUNG CHU/Primary Examiner, Art Unit 2468